The opinion of the court was delivered by
Gordon, J.
Suit was brought in the superior court for Walla Walla county by the appellant bank, a corporation, against the respondents upon a negotiable promissory note made by the respondents to the South Harbor Land and Improvement Company, a corporation, transferred to the appellant prior to the maturity thereof. Respondents answered, admitting the execution of the note, but denying that the South Harbor Land and Improvement company transferred the same to appellant, and for a further answer they alleged that *559the said note was procured by fraudulent representations and without consideration. To this latter defense the appellants replied, and upon the issues thus made up the cause proceeded to trial.
The note was introduced in evidence, bearing the following indorsement:
“The South Harbor Land and Improvement Company by It. E. Brown, General Manager.”
Evidence was also offered showing that said R. E. Brown was at the time of making the indorsement the general manager of said corporation, and that the transfer of the note was made to appellant prior to its maturity. After some further testimony not necessary to be noticed, appellant rested its case, and thereupon the court, upon respondent’s motion, granted a non-suit and entered judgment against appellant for costs. This appeal is from said order and judgment.
The possession by a third person of a negotiable promissory note payable to a corporation, bearing the indorsement of such corporation, regular in form and signed by its general manager, is sufficient to raise the presumption that the officer so indorsing it had authority to make the indorsement, and that the person having the possession thereof is the owner of the note. The production in evidence of the note in question bearing the indorsement as above set forth, coupled with the proof that Brown was the general manager at the time when said note was so indorsed and delivered, was sufficient prima facie to entitle appellant to recover, .and the motion for non-suit was improperly granted. Carrigan v. Port Crescent Improvement Co., 6 Wash. 590 (34 Pac. 148).
Reversed and remanded.
Hoyt, C. J., and Anders, Dunbar and Scott, JJ., concur.